HARRIS, J.,
delivered the opinion of the court.
This writ of error is prosecuted to reverse the judgment of the Circuit Court of Madison county, affirming the verdict of the jury, assessing damages against the plaintiffs in error, on account of their railroad passing through the lands of the defendant.
Two grounds are relied on by the plaintiffs in error; first, that the damages are excessive ; and second, that the jury erred in the principles upon which their verdict is based.
To sustain the second ground of error, the affidavits of jurors were read to show the motives and principles upon which they severally proceeded in their finding.
As a general rule, the affidavits of jurors are incompetent to impeach their verdict, or to show the motives or grounds of their action.
But even if it were admitted in this case that, the testimony of the jurors shows that they, or many of them, proceeded upon principles wholly at war with the settled doctrines of the law as declared by this court, and also that such testimony from jurors ■was competent, the case, as presented, only leaves it doubtful whether their estimate of damages, when tested by legal rules, may not somewhat exceed the just compensation contemplated by our organic law.
Sanctioned, as this verdict is, by a full and fair examination of *35the Circuit Court under the provisions of plaintiffs’ charter, and supported, too, by some of the testimony in the cause, without reference to the vague and wild conjectures which seem to have actuated some of the jury, we are not satisfied that any injustice has been done, and do not therefore feel authorized to disturb the verdict and judgment rendered below.
Let the judgment be affirmed.
Handy, J.,
being a stockholder in the company of the plaintiffs in error, did not sit in this case.